Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, Patent 9464984 B2-Schmidt et al (Hereinafter referred to as “Schmidt”), in view of US 20130050453 A1-Bergstrom et al (hereinafter referred to as “Berg”), in further view of US 20180027205 A1- Ruther et al (Hereinafter referred to as “Rather”), does not disclose, with respect to claim 1, wherein the third image includes a gas moving image obtained by processing for removing second frequency component data indicating a temperature change in a background and having a frequency lower than that of first frequency component data caused by a gas leak from the first moving image.as claimed.  Rather, Schmidt discloses a gas detection device (fig. 1-3), comprising: a first imager (Fig 3, element 200) configured to capture a moving image of an inspection region in an infrared region that is influenced by light absorption by gas (column 4, lines 33-45, wherein thermal imaging camera captures the infrared energy and visible light energy. In addition, column 14, lines 5-25, wherein cameras can be used for the detection of gas. The cameras contain at least one light source configured to emit light at a wavelength that is an absorption wavelength of the target gas. The examiner notes that column 8, lines 1-5, wherein frames generate video representation. Video representation is a moving image. Column 9, lines 45-55, discloses that the images are a dynamic image, which are moving images); a second imager (Fig 3, element 206) configured to capture an image of the inspection region in a wavelength range that is not influenced by light absorption by mutatis mutandis.  Accordingly, claims 1-3, 5-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487